      Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 1 of 6 PAGEID #: 28

              Fii FD
        RlCHARO^W-rmGO^
        CLER'K OF tOUiil                                                         JohnL.O'Shea(0042291)
                                                                                   Attorney for Defendant

          JUL 1     AM 9- 58
                                    U.S. DISTRICT COURT

        FlFHiRyDm Wl6 SOUTHERN DISTRICT OF OHIO
       WEST olv CINCINHATI           WESTERN DIVISION
UNITED STATES OF AMERICA,                           CASE No. 1:18-CR-119


             PLAINTIFF,
                                                    JUDGE MICHAEL R. BARRETT
vs.




PAUL YANG,                                          SENTENCING MEMORANDUM


              DEFENDANT.




        Defendant Paul Yang ("Defendant"), through counsel, respectfully offers this sentencing

memorandum in response to the FinalPresentence Report ("PSR") submitted by the United

States Probation Office ("Probation").

        Defendant understands that incarceration is a possible part of his ultimate sentence.

Probation recommends one day of incarceration. In consideration of the totality of the instant

facts and circumstances. Defendant submits the following.

                                    Background Information

        Defendant was a family physicianwith Lindenwald Medical Associates, Inc. ("LMA")

from about December 2007 to about April 2012. The conduct that served as the basis for the

charges in the instant case occurred during that time.

        In 2018, Defendant was charged with Conspiracy to Commit Health Care Fraud in

violation of 18 U.S.C. § 1349. The scheme was orchestrated by LMA. Defendant was directed by

his superiors to bill Medicare and Medicaid for more than the work that was done. On September

21, 2018, Defendant pled guilty to the only charge against him.
Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 2 of 6 PAGEID #: 29
Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 3 of 6 PAGEID #: 30
Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 4 of 6 PAGEID #: 31
Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 5 of 6 PAGEID #: 32
Case: 1:18-cr-00119-MRB Doc #: 13 Filed: 07/14/20 Page: 6 of 6 PAGEID #: 33
